Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in an interview with Peter Holsen on 6/4/2021.

The application has been amended as follows: 
Claim 1, lines 1-2, “A strainer regulator for a strainer in a closed fish pen, wherein the strainer regulator comprises:” has been changed to --A system having a strainer regulator for a strainer in a closed fish pen, wherein the system comprises--.
Claim 1, line 7, “positioned on the outside of the strainer” has been changed to --positioned on an outside of the strainer--.
Claims 2-4, line 1, “The strainer regulator according to” has been changed --The system according to--.
Claim 4, line 2, “attached to the inside of the outlet channel” has been changed --attached to an inside of the outlet channel--.

Claim 10, line 5, “a strainer configured to cover a cross section of the outlet channel and having an effective” has been changed to --a strainer configured to cover a cross section of the outlet channel and having an effective straining area”. 
Claim 10, line 6, “positioned on the outside of the strainer” has been changed to --positioned on an outside of the strainer--.
Claims 11-15, line 1, “The strainer regulator according to” has been changed --The system according to--.
Claim 13, line 2, “positioned on the inside of the fish pen” has been changed to --positioned on an inside of the fish pen--.


Reasons for Allowance
Claims 1-4 and 10-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to show or render obvious the system having a strainer regulator for a strainer in a closed fish pen, wherein the strainer regulator comprises a control mechanism configured to displace the regulator sleeve, wherein the control mechanism comprises an actuator which is attached to the regulator sleeve, of claim 1; and the system having a strainer regulator for a strainer in a closed fish pen, wherein the strainer regulator comprises a control mechanism configured to displace the regulator .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE A CLERKLEY whose telephone number is (571)270-7611.  The examiner can normally be reached on 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/DANIELLE A CLERKLEY/Examiner, Art Unit 3643                                                                                                                                                                                                        

/DAVID J PARSLEY/Primary Examiner, Art Unit 3643